DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/11/22.
Claims 1-13 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 7/8/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 9/11/22 with respect to claims 1-13 have been considered but are not persuasive.

	Applicant argued in page 5 that nothing in White suggests opening a plurality of sensors sequentially, or a sequential sampling tracer unit.	

Examiner disagree on this because Chamberlain col. 8 lines 16-39 in a multiple membrane embodiment in which multiple membranes are placed in situ in the chamber and/or in gaseous communication with the chamber wall, the computing system might assist in performing sampling of tracer gas from multiple membranes using a single detector in a time-division multiplexed manner. For instance, tracer gas from one membrane may be measured by the mass spectrometer in one instant, while in the next time interval, tracer gas from another membrane may be detected using the same mass spectrometer, and so forth for perhaps one or more other membranes distributed throughout the test volume. Various valve configurations may be used to selectively isolate and couple the membranes from and to the sampling process to facilitate such sequential sampling. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify White, further incorporating Chamberlain in leak detection technology, because this claimed limitation is well known technology and ordinary skill in the art knows combined teaching accommodate predictable results.
	
	Applicant argued in page 5 that Chamberlain method uses a contained system which would not be easily combined with an unmanned aerial vehicle system, nor would there be a reason to combine Chamberlain's system with an unmanned aerial vehicle system as the test part in Chamberlain is contained within Chamberlain's testing chamber.	

Examiner disagree on this because any system can be carried by UAV. Applicant did not claim any complex system, so ordinary skill in the art will think that that system can travel by UAV. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Pub. No. 7704746 B1), in view of Chamberlain (U.S. Pub. No. 7905132 B1).

Regarding to claim 9:

9. White teach a system, comprising: an unmanned aerial vehicle; (White col. 16 lines 45-51 atmospheric tracer plume monitoring permits the application of a stepwise decision point protocol which leads to a dramatic reduction in actual monitoring costs. In commercial scale sequestration, leakages are rare events if the site was well chosen. Weekly or monthly monitoring activities could consist of single flights by small unmanned aerial vehicles (UAV) carrying sorbent packets. White col. 3 lines 15-21 U.S. Pat. No. 5,143,568 awarded to Sheahan on Sep. 1, 1992 discloses a leak detection method using a tracer gas to test the integrity of roofing seams. U.S. Pat. No. 4,755,757 awarded to Cooper on Jul. 5, 1988 discloses a fluid leak detection system for determining the rate of fluid leakage through a geomembrane)
a sequential sampling tracer unit (White col. 8 lines 34-42 the exposed sorbents are analyzed by thermal desorption with subsequent gas chromatographic analysis to determine the level of tracer leakage at the reservoir test sites. Active monitoring utilizes a pump to continuously remove soil gases from the penetrometer, FIG. 4, pass the soil gases through a sorbent tube for subsequent analysis, then return the gases to the penetrometer)
containing a plurality of tubes (White col. 8 lines 38-45 active monitoring utilizes a pump to continuously remove soil gases from the penetrometer, FIG. 4, pass the soil gases through a sorbent tube for subsequent analysis, then return the gases to the penetrometer. This contrasts with passive monitoring which allows the soil gases to naturally diffuse through the chamber defined by the penetrometer's casing, FIG. 4 then into the sorbents tube. The advantage of active monitoring is a larger soil-gas sample and thus, enhanced leak detection sensitivity) mounted on the unmanned aerial vehicle; and (White col. 16 lines 45-51 atmospheric tracer plume monitoring permits the application of a stepwise decision point protocol which leads to a dramatic reduction in actual monitoring costs. In commercial scale sequestration, leakages are rare events if the site was well chosen. Weekly or monthly monitoring activities could consist of single flights by small unmanned aerial vehicles (UAV) carrying sorbent packets. White col. 3 lines 15-21 U.S. Pat. No. 5,143,568 awarded to Sheahan on Sep. 1, 1992 discloses a leak detection method using a tracer gas to test the integrity of roofing seams. U.S. Pat. No. 4,755,757 awarded to Cooper on Jul. 5, 1988 discloses a fluid leak detection system for determining the rate of fluid leakage through a geomembrane)
in which the plurality of tubes includes an absorbent material (White col. 8 lines 38-45 active monitoring utilizes a pump to continuously remove soil gases from the penetrometer, FIG. 4, pass the soil gases through a sorbent tube for subsequent analysis, then return the gases to the penetrometer. This contrasts with passive monitoring which allows the soil gases to naturally diffuse through the chamber defined by the penetrometer's casing, FIG. 4 then into the sorbents tube. The advantage of active monitoring is a larger soil-gas sample and thus, enhanced leak detection sensitivity) which is capable of absorbing the tracer gas. (White col. 15 lines 13-22 a chromatograph run sequence is prepared on an analysis computer (sampling site number and sorbent tubes in order of analysis). The tubes are then loaded onto the carousel of a desorption unit (for desorption of CATS sorbents and GC analysis). Typically, samples from one sampling station for one run (24 tubes and 1 or 2 tubes for background gas analysis), one standard tube every 6 tubes, and a blank tube are analyzed in one analytical run of about 10 hours. The analysis is carried out to determine the total tracer concentration in each sample)

White do not explicitly teach leak detection apparatus for a contained system.

However Chamberlain teach leak detection apparatus for a contained system. (Chamberlain col. 2 lines 26-30 FIG. 1A schematically illustrates one embodiment of a leak test system in accordance with the principles of the present invention in which leaks are detected based on tracer gas flow from the test part into the chamber, and through one or more membranes in the chamber)

Alternatively Chamberlain teach, a sequential sampling tracer unit (Chamberlain col. 8 lines 16-39 in a multiple membrane embodiment in which multiple membranes are placed in situ in the chamber and/or in gaseous communication with the chamber wall, the computing system might assist in performing sampling of tracer gas from multiple membranes using a single detector in a time-division multiplexed manner. For instance, tracer gas from one membrane may be measured by the mass spectrometer in one instant, while in the next time interval, tracer gas from another membrane may be detected using the same mass spectrometer, and so forth for perhaps one or more other membranes distributed throughout the test volume. Various valve configurations may be used to selectively isolate and couple the membranes from and to the sampling process to facilitate such sequential sampling. The computing system may also use the results to estimate one or more leak locations. For instance, if one membrane picks up tracer gas earlier than another and/or at high concentrations compared to another, the computing system might process that information to estimate that the leak is closer to the first membrane. The computing system may even perform triangulation techniques using a larger number of membranes, and may be able to detect an estimated location for a number of different leak locations)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify White, further incorporating Chamberlain in leak detection technology. One would be motivated to do so, to incorporate leak detection apparatus for a contained system. This functionality will improve user experience.

Claims 1-2, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Pub. No. 7704746 B1), in view of Chamberlain (U.S. Pub. No. 7905132 B1), further in view of Sharp (U.S. Pub. No. 6125710 A).

Regarding to claim 1:

1. White teach the method comprising: introducing a tracer gas into the interior; (White col. 8 lines 38-45 active monitoring utilizes a pump to continuously remove soil gases from the penetrometer, FIG. 4, pass the soil gases through a sorbent tube for subsequent analysis, then return the gases to the penetrometer. This contrasts with passive monitoring which allows the soil gases to naturally diffuse through the chamber defined by the penetrometer's casing, FIG. 4 then into the sorbents tube. The advantage of active monitoring is a larger soil-gas sample and thus, enhanced leak detection sensitivity. White col. 15 lines 13-22 a chromatograph run sequence is prepared on an analysis computer (sampling site number and sorbent tubes in order of analysis). The tubes are then loaded onto the carousel of a desorption unit (for desorption of CATS sorbents and GC analysis). Typically, samples from one sampling station for one run (24 tubes and 1 or 2 tubes for background gas analysis), one standard tube every 6 tubes, and a blank tube are analyzed in one analytical run of about 10 hours. The analysis is carried out to determine the total tracer concentration in each sample)
sensing for the presence of the tracer gas outside the contained system using a plurality of sensors located on an unmanned aerial vehicle, (White col. 16 lines 45-51 atmospheric tracer plume monitoring permits the application of a stepwise decision point protocol which leads to a dramatic reduction in actual monitoring costs. In commercial scale sequestration, leakages are rare events if the site was well chosen. Weekly or monthly monitoring activities could consist of single flights by small unmanned aerial vehicles (UAV) carrying sorbent packets. White col. 3 lines 15-21 U.S. Pat. No. 5,143,568 awarded to Sheahan on Sep. 1, 1992 discloses a leak detection method using a tracer gas to test the integrity of roofing seams. U.S. Pat. No. 4,755,757 awarded to Cooper on Jul. 5, 1988 discloses a fluid leak detection system for determining the rate of fluid leakage through a geomembrane)
as the plurality of sensors are transported on the unmanned vehicle. (White col. 16 lines 45-51 atmospheric tracer plume monitoring permits the application of a stepwise decision point protocol which leads to a dramatic reduction in actual monitoring costs. In commercial scale sequestration, leakages are rare events if the site was well chosen. Weekly or monthly monitoring activities could consist of single flights by small unmanned aerial vehicles (UAV) carrying sorbent packets. White col. 3 lines 15-21 U.S. Pat. No. 5,143,568 awarded to Sheahan on Sep. 1, 1992 discloses a leak detection method using a tracer gas to test the integrity of roofing seams. U.S. Pat. No. 4,755,757 awarded to Cooper on Jul. 5, 1988 discloses a fluid leak detection system for determining the rate of fluid leakage through a geomembrane)
White do not explicitly teach a method of testing for leaks in a contained system with an interior containing fluid, in which the plurality of sensors are opened sequentially.

However Chamberlain teach a method of testing for leaks in a contained system with an interior containing fluid, (Chamberlain col. 2 lines 26-30 FIG. 1 a schematically illustrates one embodiment of a leak test system in accordance with the principles of the present invention in which leaks are detected based on tracer gas flow from the test part into the chamber, and through one or more membranes in the chamber. Chamberlain col. 1 lines 37-45 in the helium hard vacuum test, helium gas is sealed inside a test part and a high vacuum is applied to the outside of the test part. Alternatively, helium gas is introduced to the outside of the test part, and the inside of the test part is evacuated to a high vacuum. In either case, a mass spectrometer in the hard vacuum side of the boundary then detects leakage across the boundary by detecting small amounts of helium gas present in the vacuum)

The motivation for combining White and Chamberlain as set forth in claim 9 is equally applicable to claim 1.

The combined teaching of White and Chamberlain do not explicitly teach in which the plurality of sensors are opened sequentially.

However Sharp teach in which the plurality of sensors are opened sequentially (Sharp col. 3 lines 56-64 the controller may execute a control sequence in which each one of the plurality of air intake valves is opened and closed at individually defined times which result in a separate air sample from each one of the plurality of air intake valves being communicated through the backbone tube to the sensor)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify White, further incorporating Chamberlain and Sharp in leak detection technology. One would be motivated to do so, to incorporate the plurality of tubes are opened sequentially. This functionality will automate wide coverage of area of leak detection.

Regarding to claim 2:

2. White teach the method of claim 1 in which the plurality of sensors are a plurality of tubes, each tube containing an absorbent material (White col. 8 lines 38-45 active monitoring utilizes a pump to continuously remove soil gases from the penetrometer, FIG. 4, pass the soil gases through a sorbent tube for subsequent analysis, then return the gases to the penetrometer. This contrasts with passive monitoring which allows the soil gases to naturally diffuse through the chamber defined by the penetrometer's casing, FIG. 4 then into the sorbents tube. The advantage of active monitoring is a larger soil-gas sample and thus, enhanced leak detection sensitivity) which is capable of absorbing the tracer gas. (White col. 15 lines 13-22 a chromatograph run sequence is prepared on an analysis computer (sampling site number and sorbent tubes in order of analysis). The tubes are then loaded onto the carousel of a desorption unit (for desorption of CATS sorbents and GC analysis). Typically, samples from one sampling station for one run (24 tubes and 1 or 2 tubes for background gas analysis), one standard tube every 6 tubes, and a blank tube are analyzed in one analytical run of about 10 hours. The analysis is carried out to determine the total tracer concentration in each sample)

Regarding to claim 3:

Cancelled.

Regarding to claim 4 and 10:

4. White teach the method of claim 2 further comprising a vacuum pump for drawing air (White col. 15 lines 13-22 while ground based monitoring will involve more samples to be collected and analyzed than for UAV based monitoring, the number of sorbent packets needed for routine monitoring will still be less than 10% of that required for tracer in soil-gas monitoring. A variation of ground based atmospheric tracer plume monitoring involves the use of towers that can sample vertically at 1 meter intervals up to 4-5 meters. The towers use tubing to sample at various elevations, with the air pump and automatic multisorbent tube sampler located at the base for easy exchanges or automated analysis. Most sequestration sites would require at least 3 such towers, with the control center computer and atmospheric model software controlling which towers would be activated, and when. FIG. 7 shows an automated ground based PFC tracer air sampling system 100. The tower 102 is 5 meters high, and would be one of 3-6 such towers. Two of many horizontal air monitoring stations 104 are shown in FIG. 7. Both vertical and horizontal monitoring stations are connected to an analytical system 106 by way of tubing 108 and switching valves 110. Air samples are drawn into the analytical system 106 by way of an air pump 112 with vent 114. The tubing is of small diameter and will accommodate pumping rates of 3 liters of air per minute)

White do not explicitly teach through each of the plurality of tubes sequentially.

However Sharp teach through each of the plurality of tubes sequentially. (Sharp col. 3 lines 56-64 the controller may execute a control sequence in which each one of the plurality of air intake valves is opened and closed at individually defined times which result in a separate air sample from each one of the plurality of air intake valves being communicated through the backbone tube to the sensor)

Claims 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Pub. No. 7704746 B1), in view of Chamberlain (U.S. Pub. No. 7905132 B1), further in view of Sharp (U.S. Pub. No. 6125710 A) and Kluge (U.S. Pub. No. 20210283597 A1).

Regarding to claim 5 and 11:

11. White teach the leak detection apparatus for a contained system of claim 9 White do not explicitly teach further comprising a funnel scoop for drawing air through each of the plurality of tubes sequentially.

However Sharp teach air through each of the plurality of tubes sequentially. (Sharp col. 3 lines 56-64 the controller may execute a control sequence in which each one of the plurality of air intake valves is opened and closed at individually defined times which result in a separate air sample from each one of the plurality of air intake valves being communicated through the backbone tube to the sensor)

The motivation for combining White, Chamberlain and Sharp as set forth in claim 1 is equally applicable to claim 5.

However Kluge teach further comprising a funnel scoop for drawing air (Kluge [0176] FIG. 4 Optional features may include grooves or pillars that can be added into tube to enhance mixing of polymer, e.g., silk, with specimen. The top part 33 of the sample collection portion 31 includes a funnel-shaped collector 37 having a scoop to aid in sample collection. The collector 37 is configured to direct the sample to an opening that is in fluid communication with the capillary tube 35)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify White, further incorporating Chamberlain, Sharp and Kluge in leak detection technology. One would be motivated to do so, to incorporate a funnel scoop for drawing air. This functionality will improve efficiency.

Regarding to claim 6 and 12:

6. White teach the method of claim 5 White do not explicitly teach in which the funnel scoop has a width and a height and the funnel scoop is elongated with the width being greater than the height.

However Kluge teach in which the funnel scoop has a width and a height and the funnel scoop is elongated with the width being greater than the height. (Kluge [0176] FIG. 4 Optional features may include grooves or pillars that can be added into tube to enhance mixing of polymer, e.g., silk, with specimen. The top part 33 of the sample collection portion 31 includes a funnel-shaped collector 37 having a scoop to aid in sample collection. The collector 37 is configured to direct the sample to an opening that is in fluid communication with the capillary tube 35)

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Pub. No. 7704746 B1), in view of Chamberlain (U.S. Pub. No. 7905132 B1), further in view of Sharp (U.S. Pub. No. 6125710 A) and Pettersson (U.S. Pub. No. 20170138732 A1).

Regarding to claim 7:

7. White teach the method of claim 1 White do not explicitly teach in which the unmanned aerial vehicle includes a radio navigation service receiver.

However Pettersson teach in which the unmanned aerial vehicle includes a radio navigation service receiver. (Pettersson [0020] least one of the first and/or second mobile vehicle can be an unmanned aerial vehicle (UAV). In particular, at least one of the first and at least one of the second mobile vehicles can be an UAV or all mobile vehicles can be UAVs. [0021] At least one of the first and/or second mobile vehicles can comprise a location referencing unit, built to provide a position information of the mobile vehicle, in particular a relative position information with respect to another mobile vehicle and/or absolute position information with respect to geodetic-coordinates. For example a laser distance meter, a navigation satellite receiver, etc. The surveying system can thereby be aided by a GNSS location and navigation system, such as a navigation satellite receiver like GPS or Glonas, or another radio navigation system based on similar principles)

The motivation for combining White, Chamberlain and Sharp as set forth in claim 1 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify White, further incorporating Chamberlain, Sharp and Pettersson in leak detection technology. One would be motivated to do so, to incorporate in which the unmanned aerial vehicle includes a radio navigation service receiver. This functionality will improve communication and control.

Regarding to claim 8:

8. White teach the method of claim 1 White do not explicitly teach in which the contained system is a pipeline.

However Pettersson teach in which the contained system is a pipeline. (Pettersson [0052] FIG. 2 shows another example of an embodiment of a system 1 for three dimensional surveying of a surface according to the invention. Here, the mobile vehicles 2,12 are embodied as rover units moving on ground, like in form of wheeled or tracked vehicles. In this example, the system 1 has the task to survey the shown pipeline 30)

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Pub. No. 7704746 B1), in view of Chamberlain (U.S. Pub. No. 7905132 B1), further in view of Pettersson (U.S. Pub. No. 20170138732 A1).

Regarding to claim 13:

13. White teach the leak detection apparatus for a contained system of claim 9 White do not explicitly teach further comprising a radio navigation service receiver mounted on the unmanned aerial vehicle.

However Pettersson teach further comprising a radio navigation service receiver mounted on the unmanned aerial vehicle. (Pettersson [0020] least one of the first and/or second mobile vehicle can be an unmanned aerial vehicle (UAV). In particular, at least one of the first and at least one of the second mobile vehicles can be an UAV or all mobile vehicles can be UAVs. [0021] At least one of the first and/or second mobile vehicles can comprise a location referencing unit, built to provide a position information of the mobile vehicle, in particular a relative position information with respect to another mobile vehicle and/or absolute position information with respect to geodetic-coordinates. For example a laser distance meter, a navigation satellite receiver, etc. The surveying system can thereby be aided by a GNSS location and navigation system, such as a navigation satellite receiver like GPS or Glonas, or another radio navigation system based on similar principles)

The motivation for combining White and Chamberlain as set forth in claim 9 is equally applicable to claim 13. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify White, further incorporating Chamberlain and Pettersson in leak detection technology. One would be motivated to do so, to incorporate a radio navigation service receiver mounted on the unmanned aerial vehicle. This functionality will improve communication and control.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482